                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

PEGGY S. FONT,                             : Case No. 3:18-cv-230
                                           :
        Plaintiff,                         : District Judge Thomas M. Rose
                                           : Magistrate Judge Sharon L. Ovington
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


       The Court has reviewed the Report and Recommendations of United States

Magistrate Judge Sharon L. Ovington (Doc. #11), to whom this case was originally

referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been filed and

that the time for filing such objections under Fed. R. Civ. P. 72(b) has expired, this Court

hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that:

       1.     The Report and Recommendations filed on September 10,
              2019 (Doc. #11) is ADOPTED in full;

       2.     The Commissioner’s non-disability finding is VACATED;

       3.     No finding is made as to whether Plaintiff Peggy S. Font was
              under a “disability” within the meaning of the Social Security
              Act;

       4.     This matter is REMANDED to the Social Security
              Administration under sentence four of 42 U.S.C. § 405(g) for
              further consideration consistent with the Report and
              Recommendations, and this Decision and Entry adopting the
            Report and Recommendations; and

      5.    The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

Date: September 25, 2019                                     *s/Thomas M. Rose
                                                         Thomas M. Rose
                                                         United States District Judge




                                          2
